DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

May 13, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Medicaid Disproportionate Share Hospital Allotment Payment Reductions

Today, the Centers for Medicare & Medicaid Services (CMS) put on display at the Federal
Register a Notice of Proposed Rulemaking titled “Medicaid Disproportionate Share Hospital
Allotment Payment Reductions” (CMS-2367-P.) The Affordable Care Act requires aggregate
reductions to state Medicaid disproportionate share hospital (DSH) allotments annually from
fiscal year (FY) 2014 through FY 2020, at the same time as the Marketplace and Medicaid
provide increased coverage options that will likely reduce uncompensated care levels for
hospitals. The proposed rule includes a reduction methodology for FY 2014 and FY 2015 only.
A CMS fact sheet describing the rule is available at
http://www.cms.gov/apps/media/fact_sheets.asp.
The rule is available at: https://www.federalregister.gov/public-inspection and will be published
in the Federal Register on May 15, 2013. Public comments are due July 12, 2013. Please refer to
the Federal Register for information about how to submit comments.

